Citation Nr: 0928876	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-17 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Legacy Salmon Creek Hospital 
from December 15, 2006, to December 18, 2006, Northwest Acute 
Care on December 15, 2006, NW Surgical Specialists on 
December 15, 2006, and Vancouver Radiologist, PC, from 
December 15, 2006, to December 16, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the VA Medical Center in 
Portland, Oregon.

On his June 2007 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing.  However, a February 2008 Report 
of Contact shows the Veteran indicated that he wished to 
withdraw his hearing request.  Thus, the Board finds that we 
may proceed with this claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection has not been established for any 
disability.

2.  The medical services the Veteran received from December 
15, 2006, to December 18, 2006, were not authorized by VA.

3.  At the time of the December 2006 private treatment, the 
Veteran was a Medicare recipient.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of 
unauthorized private medical treatment expenses incurred from 
December 15, 2006, to December 18, 2006.  38 U.S.C.A. §§ 
1725, 1728 (West 2002 & Supp. 2008); 38 C.F.R. § 17.1002 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Because the 
claim in this case is governed by the provisions of Chapter 
17 of Title 38 of the United States Code, the VCAA and its 
implementing regulations are not applicable.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).

Analysis

Generally, in cases where the Veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

The Veteran has no service-connected disabilities.  A 
September 1992 rating decision indicates the Veteran was 
found to be entitled to non-service-connected pension.  He is 
not, therefore, eligible for reimbursement under 38 U.S.C.A. 
§ 1728.

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008 (2008).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-117, 113 Stat. 1553 (1999).  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

A claimant for payment or reimbursement under 38 U.S.C.A. § 
1725 must be the entity that furnished the treatment, the 
Veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
Veteran.  38 C.F.R. § 17.1004(a).  To obtain payment or 
reimbursement for emergency treatment under 38 U.S.C.A. § 
1725, a claimant must submit to the VA medical facility of 
jurisdiction a completed standard billing form (such as UB92 
or a HCFA 1500).  38 C.F.R. § 17.1004(b).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
Veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 
17.1004(d).

In this case, the Veteran has stated that his VA doctor told 
him to go to the private hospital.  In Smith v. Derwinski, 2 
Vet. App. 378 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that emergency medical care 
received from a non-VA hospital requires authorization 
pursuant to 38 C.F.R. § 17.54.  The Veteran in Smith argued 
that his non-VA care was authorized because his VA treating 
physician had informed him that arrangements were made for 
him to be treated at a non-VA medical facility.  The Court, 
in rejecting that contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.  
In this case, there is no evidence that the Veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred from December 15, 2006, to December 18, 
2006, nor does the veteran contend that he obtained such 
proper authorization.  Therefore, the matter for inquiry is 
whether the Veteran is eligible for reimbursement of the 
expenses incurred from December 15, 2006, to December 18, 
2006, at Legacy Salmon Creek Hospital, Northwest Acute Care, 
NW Surgical Specialists, and Vancouver Radiologist, PC.

Under 38 C.F.R. § 17.1002(g), the term "health-plan 
contract" includes an insurance policy or contract, medical 
or hospital service agreement, membership or subscription 
contract, or similar arrangement under which health services 
for individuals are provided or the expense of such services 
are paid.  It also includes, but is not limited to, an 
insurance program described in section 1811 of the Social 
Security Act (42 U.S.C. 1395c), which refers to the Medicare 
program administered by the Social Security Administration, 
certain State plans for medical assistance, and workers' 
compensation laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 
C.F.R. § 17.1001.

In this case, the evidence of record reveals that the Veteran 
has coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the treatment he 
received in December 2006.  Specifically, the evidence of 
record shows that the Veteran has active Medicare (Parts A & 
B) coverage.  The January 2007 bill issued to the Veteran 
from Legacy Salmon Creek Hospital shows payments made by 
Medicare Part A and Part B.

Although the Veteran argues that VA should pay the amount not 
covered by his health-plan contract, VA is not authorized to 
pay or reimburse unauthorized medical expenses where a 
health-plan contract covers the cost of medical expenses 
either in whole or in part.  The Board is bound by the law, 
and its decision is dictated by the relevant statutes and 
regulations.  Because the Veteran does not meet one of the 
criteria for payment or reimbursement under Section 1725 
(i.e. lack of other insurance coverage under 38 C.F.R. § 
17.1002(g)), all of which must be met to warrant 
reimbursement, it is not necessary to analyze whether the 
claim meets the additional Section 1725 requirements.  See 38 
C.F.R. § 17.1002. 

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses incurred.  However, 
given that the private treatment received in December 2006 
was not pre-authorized; that the Veteran is not eligible for 
reimbursement under Section 1728; and that VA regulations do 
not allow for payment or reimbursement of private medical 
expenses under Section 1725 when a Veteran has other health 
coverage, such as Medicare, that can provide at least partial 
payment or reimbursement, the Board must deny the Veteran's 
appeal.  The Board is without authority to grant benefits 
simply because it might perceive the result to be equitable.  
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 
(1994).  The Board further observes that no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office 
of Personnel Management v. Richmond, 496 U.S. 414 (1990).  
The claim for payment or reimbursement lacks legal merit, and 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Payment or reimbursement for unauthorized medical services 
provided by Legacy Salmon Creek Hospital from December 15, 
2006, to December 18, 2006, Northwest Acute Care on December 
15, 2006, NW Surgical Specialists on December 15, 2006, and 
Vancouver Radiologist, PC, from December 15, 2006, to 
December 16, 2006, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


